Citation Nr: 0946964	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 2001 
and from February to September 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by which the RO, in 
pertinent part, declined to grant an increased rating for the 
Veteran's service-connected PTSD.  

In October 2009, the Veteran testified at a hearing before 
the undersigned, which was held at the RO.  A transcript of 
the hearing has been associated with the record.

The Board observes that the RO has not yet dealt with the 
matter of TDIU.  As it appears to have been raised by the 
record, the Board is remanding it for further development 
consistent with the United States Court of Appeals for 
Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether TDIU as a 
result of that disability is warranted. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  





FINDING OF FACT

The Veteran's service-connected PTSD is manifested by no more 
than symptoms of anxiety, difficulty concentrating, and 
irritability handled mostly without psychotropic medication 
and without evidence of any lack of material impulse control 
or destructive behavior.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the Veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32).

GAF Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores of 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

On March 2008 fee-basis psychiatric examination, the Veteran 
reported nightmares, intrusive thoughts, flashbacks, and 
anxiety.  He avoided conversations, news, and other 
situations that reminded him of service in Iraq.  He 
indicated that he lost interest in church, socializing, and 
outdoor activities.  He felt "jumpy" around people.  He 
complained of poor sleep and concentration.  He reported 
irritability, which caused difficulty at work and at home 
where he had arguments with his wife.  His appetite was 
inconsistent, and he did not enjoy life.  The Veteran's daily 
routine included working from eight to five.  He indicated 
that he had changed jobs several times due to his symptoms.  
Objectively, the Veteran was fully oriented and neatly 
dressed.  He appeared anxious and guarded, but he was 
cooperative.  His speech was normal, and his thought 
processes were linear.  There was no flight of ideas, 
suicidal ideation, homicidal ideation, or psychosis.  The 
Veteran's concentration was poor at times.  The examiner 
diagnosed moderate to severe chronic PTSD with anxiety and 
depression symptoms and assigned a GAF score of 60.

In an April 2008 written statement, the Veteran indicated 
that he was suffering from anxiety, panic attacks, and that 
his employment status had suffered due to his PTSD and 
indicated that he was compelled to drop out of school because 
of it.

A July 2008 VA progress note indicated that the Veteran 
recounted dropping out of college after two semesters due to 
his PTSD symptomatology.  The Veteran denied any legal 
involvement and had no history of drug or alcohol abuse.  The 
Veteran indicated that he stopped taking his psychotropic 
medication after three weeks due to alleged feelings of 
detachment.  The examiner diagnosed PTSD and assessed a GAF 
score of 50 due to serious impairment in educational 
functioning.

An August 2008 VA neuropsychiatric examination report 
indicated that the Veteran's cognitive complaints to include 
memory and concentration difficulties were not due to an in-
service concussion but to the service-connected PTSD.  A GAF 
of 50 was assigned.

In February 2009, a VA staff psychiatrist indicated that the 
Veteran's PTSD symptoms had worsened.  The physician asserted 
that the Veteran was experiencing nightmares, flashbacks, 
emotional numbing, hyperarrousal, startle reflex, depressed 
mood, and high levels of irritability.  The Veteran also 
suffered from low focus and concentration, poor attention, 
and impaired short-term memory and motivation.  The Veteran 
also had difficulty maintaining effective relationships.  The 
Veteran, according to the psychiatrist, exhibited grossly 
inappropriate behavior, memory loss of recent stressful 
events, and an intermittent inability to perform the 
activities of daily living.  

In April 2009, the Veteran reported nightmares, intrusive 
thoughts, anxiety, and disturbed sleep.  He complained of 
being emotionally disconnected and indicated that he dropped 
out of school due to the severity of his symptoms.  He was 
also laid off from his job due to his back injuries.  The VA 
progress note indicated that the Veteran was not taking 
psychotropic medication but had expressed a willingness to 
try.  The examiner assigned a GAF of 40.

At his October 2009 hearing, the Veteran testified regarding 
inconsistent school attendance wherein he dropped out of 
entire semesters.  He reported, however, that he was 
currently attending school.  The Veteran testified regarding 
his irregular employment history and indicated that he had 
held several positions since service.  The Veteran also 
stated that he had considered suicide.  He did not indicate, 
however, that he had made any suicidal attempts.

Based on the foregoing symptomatology, the Board is of the 
opinion that a 70 percent evaluation is not warranted at any 
time during the appellate period.  38 C.F.R. § 4.130, 
Diagnostic Code 9411; Hart, supra.  While the Veteran has 
recently expressed suicidal ideation, the treatment records 
are devoid of such complaints, and no mental health 
practitioner has adjudged the Veteran to be at risk for 
suicide.  The Veteran lacks the majority of symptoms 
associated with a 70 percent evaluation.  His thought 
processes and speech are within normal limits.  There is no 
indication that he cannot understand complex commands.  His 
judgment and impulse control appear to be intact as evinced 
by the Veteran's lack of arrest record and ability to avoid 
narcotics, alcohol, and other harmful substances.  The 
Veteran is apparently capable of functioning independently.  
Indeed, he has not indicated any particular reliance upon 
others.  The Veteran, moreover, is fully oriented, and 
maintains appropriate hygiene and dress.  Thus, while he does 
experience memory and concentrations problems, and 
difficulties with work and relationships, he has managed to 
cope with his symptoms for long periods without psychotropic 
medication, maintains his marriage, and has not required any 
psychiatric hospitalizations.  For the foregoing reasons, the 
criteria for a 70 percent evaluation are not met at any time 
during the appellate period, and an evaluation in excess of 
50 percent for service-connected PTSD is denied.  Id.

The Board will now discuss the matter of an extraschedular 
evaluation.  With respect to the first prong of Thun, the 
evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected PTSD is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's PTSD with the established criteria found in the 
rating schedule for PTSD shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for his PTSD.  Additionally, although 
interference with employment has been shown, it is not due 
entirely to PTSD.  Rather, the record reflects that back 
problems led to the Veteran's recent termination.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice consistent with the 
Court's holding in Dingess was provided in March 2008.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in March 2008 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment 
records, VA clinical records, and medical examination reports 
completed in furtherance of the Veteran's claim.  The Veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the Veteran reported difficulty 
maintaining steady employment and pursuing higher education 
due to his service-connected disabilities to include PTSD.  
As such, the issue of entitlement to TDIU is raised by the 
record.  Hence, the issue is properly before the Board.  A 
review of the record shows that further development is needed 
to properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran has an unstable employment 
history.  He alleges that his service connected disabilities 
prevent him from maintaining gainful employment.  While the 
Veteran has been afforded VA examinations, an opinion as to 
his unemployability and the effect of his service connected 
disabilities on his employability was not rendered.  The 
Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.

In addition, the Veteran has not received VCAA notice 
regarding TDIU claims.  Thus, corrective action by the RO in 
this regard is necessary.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran a VCAA notice letter 
that pertains expressly to claims of 
entitlement to TDIU.

2.  Schedule a VA medical examination for 
an opinion regarding whether it is at 
least as likely as not ( 50 percent or 
greater likelihood) that the Veteran's 
service-connected disabilities, in and of 
themselves, prevent him from securing or 
maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be 
provided and a resort to speculation 
should be avoided.  The examination report 
must indicate whether pertinent records in 
the claims file were reviewed in 
conjunction with the examination.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


